SOMERVILLE, J.
This is a bill filed by the appellants, as creditors' of Thomas Jones, to set aside a conveyance of certain lands made by him to his wife, on the alleged ground that it was made to hinder, delay, or defraud creditors. There were two deeds made by Jones ; the one dated and executed December 29th, 1873, directly to his wife, Mrs. Hattie Jones ; and the other, executed April 30, 1874, conveying the same land to one Barry, who immediately thereafter conveyed to Mrs. Jones, as previously agreed on by all parties interested The first deed conveyed only the equitable title ; and the last was designed* as the evidence satisfactorily shows, solely to perfect the first conveyance, which was supposed to be invalid and ineffectual.
The chancellor decided, that the first conveyance was free from fraudulent intent, in as much as Jones then owed his wife, for moneys borrowed of her, and belonging to her equitable separate estate, and the evidence of an intent to hinder and delay the complainants, or other creditors, was not satisfactory, although he was at that time indebted to the complainants..
Such conveyances, by the husband to the wife, have uniformly been held by this court to be valid, if made bona fide. Northington v. Faber, 52 Ala. 45; Brevard’s Executors v. Jones, 50 Ala. 221; Coleman v. Smith, 56 Ala. 369. This deed was not rendered fraudulent, because it was a preference conferred by an insolvent debtor upon a particular creditor, the effect of which is to disappoint other creditors.—Flewellen v. Crane, 58 Ala. 627. Nor can it be so, unless the grantee had knowledge of the fraudulent intent of the grantor, and participated in it.—Marshall v. Croom, 60 Ala. 121.
*453The settled practice is, not to disturb the decision of & chancellor, on such questions of facts, unless we are “clearly convinced that he has erred,” or, what is the same in effect, "unless there is a decided preponderance of evidence against the conclusion he attains.”—Derrick v. Brown, 66 Ala. 162; Marlowe v. Benagh, 52 Ala, 112. We cannot see that the chancellor has erred in pronouncing the deed in question to be valid.
The evidence would be sufficient to vacate the deeds of April 30, 1874, as being fraudulent, if they stood alone. But their purpose was to convey merely the legal title of the husband, as trustee, to the wife as the beneficiary, through Barry, as a naked conduit of such title. This was fraud without damage, and afforded no ground for judicial action, or equitable relief.—3 Wait’s Act. & Def. p. 442, § 10, p. 453, § 1. No creditor was injuriously affected by it.—Wilson v. Sheppard, 28 Ala. 623; Paulk v. Wolfe, 34 Ala. 541.
The decree of the chancellor is in harmony with these prin-cipies, and is affirmed.